         Case 1:19-cr-00013-SPB Document 23 Filed 10/15/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                      )
                                               )
v.                                             )   1-19-cr-00013-SPB-1
                                               )
JAMES FREDERICK FRANKS,                        )
                                               )
                       Defendant.              )



                                    Hearing Type: Sentencing

                             Date: October 15, 2019 @ 1:30 p.m.

                             Before: Judge Susan Paradise Baxter




 AUSA                                  Christian Trabold, AUSA

 Defense Counsel                       Philip B. Friedman, Esq.

 Court Reporter                        Janis Ferguson

 Law Clerk/Courtroom Deputy            FCF, ESA

 Start time                            1:38 p.m.

 End time                              2:15 p.m.

                             SUMMARY OF PROCEEDINGS:


DEFENDANT PRESENT WITH COUNSEL. Defendant sworn.

The Defendant is sentenced to a term of two years’ probation. Restitution ordered in the amount
of $15,308.75. Fine assessed in the amount of $1,000. A mandatory special assessment of
$100.00 is imposed.
